Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 5, 2018

                                      No. 04-17-00741-CV

  Edward R. MEZA Jr., Sylvia Meza, and New Braunfels Home Health, Inc. d/b/a N.B. Home
                                        Health,
                                       Appellants

                                                v.

                           HONORCARE HOME HEALTH INC.,
                                     Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                                  Trial Court No. 376006
                          Honorable Karen Crouch, Judge Presiding


                                         ORDER
        Appellee’s brief is currently due July 9, 2018. Appellee has filed an unopposed motion
for extension of time, requesting an extension to August 15, 2018 – an additional thirty-seven
days from the original due date. After review, we GRANT appellee’s motion and ORDER
appellee to file its brief in this court on or before August 15, 2018.

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court